     Case 1:19-cv-00463-HSO-JCG Document 41 Filed 10/27/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION


BERTINA WOODSON                              §                        PLAINTIFF
                                             §
                                             §
v.                                           §    Civil No. 1:19cv463-HSO-JCG
                                             §
                                             §
BP EXPLORATION &                             §
PRODUCTION, INC. and                         §
BP AMERICA PRODUCTION                        §
COMPANY                                      §                    DEFENDANTS



          FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

      In accord with the Order entered this date, all claims asserted by Plaintiff

Bertina Woodson against Defendants BP Exploration & Production, Inc., and BP

American Production Company are dismissed with prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED, that this civil action

is DISMISSED WITH PREJUDICE, with each party to bear their own costs.

      SO ORDERED AND ADJUDGED, this the 27th day of October, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
